Citation Nr: 0728518	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-00 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability; 
and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a back disability was 
denied by a January 1977 rating decision that was not 
appealed.  The veteran's request to reopen his claim for 
service connection for a back disability was subsequently 
denied by a November 1998 rating decision.  

2.  Evidence submitted subsequent to the November 1998 rating 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision which denied the 
veteran's request to reopen his claim service connection for 
a back disability is final. 38 U.S.C. § 7105 (c) (West 1991); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for back disability, the Board observes that in 
light of the favorable outcome of this appeal with respect to 
the issue of whether new and material evidence has been 
submitted to reopen the claim, any perceived lack of notice 
or development under the VCAA should not be considered 
prejudicial.  

II.	New and material evidence

In a decision dated in November 1998, the RO denied the 
veteran's request to reopen a claim for service connection 
for a back disability.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105 (c) (West 1991); 38 
C.F.R. § 3.104, 20.302, 20.1103 (2006).  Thus, the November 
1998 decision is final.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
The veteran's application to reopen his claim of service 
connection for a back disability was received on April 20, 
2001.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a) (2002)).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  

The Board notes that by a November 2002 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for a back disability.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

In the January 1977 rating decision, the RO noted that the 
veteran's induction examination noted that he had scoliosis 
due to congenital anomalies.  The evidence also showed that 
the veteran had one episode of back pain and spasm in January 
1974.  The examination revealed good range of motion of the 
back and there was no tenderness.  Straight leg raising was 
negative.  He could heal and toe walk.  His back revealed a 
possible scoliosis at the time of x-rays but no deformities 
were identified.  The RO noted that x-ray made of the spine 
on VA examination in November 1976 revealed developmental 
anomaly of the lower lumbar spine with associated S-shaped 
scoliosis of the thoracic lumbar spine.  There was some mild 
exaggeration of the lordotic curvature of the cervical spine 
by x-ray.  A final diagnosis of developmental anomaly of 
lower lumbar spine fusion L-4 and L-5 by x-ray was rendered.  
The RO explained that one episode in service of the veteran's 
back did not constitute permanent aggravation of the 
congenital condition.  The RO noted that the veteran's back 
problems were considered the natural progression of a 
congenital back condition and in no way considered to be 
related to his service.  

Based on the grounds stated for the denial of service 
connection for a back condition in the January 1977 rating 
decision, new and material evidence would consist of evidence 
which addresses whether a current back disability exists and 
whether the back disability is either the result of permanent 
aggravation of the pre-existing scoliosis and not a normal 
progression of the congenital condition or not related to his 
scoliosis but related to his active duty service.  

In this regard, additional evidence received since the 
November 1998 rating decision, which as noted above denied 
the veteran's request to reopen his claim for service 
connection for a back disability, includes a July 2006 VA 
examination which diagnosed degenerative joint disease of the 
lumbar spine, L5-S1 degenerative changes, scoliosis of the 
lumbar spine, developmental L5 anomaly, and dextro-scoliosis 
of the thoracic spine.  In addition, the VA examiner 
addressed the issue of whether or not the currently-diagnosed 
back disability is related to back injury shown by service 
medical records.  

The Board finds July 2006 VA examination is neither 
cumulative nor redundant. Further, the new evidence is 
significant in that it is probative of the issue of whether 
the veteran has a current back disability that may be related 
to his military service.  The Board has considered the 
evidence received since the November 1998 rating decision and 
finds it to be so significant that it must be considered in 
order to fairly decide the merits of the claim. 

Accordingly, the Board finds that the evidence received 
subsequent to November 1998 rating decision is new and 
material and serves to reopen the claim.  To this extent 
only, the appeal is granted.


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for a back 
disability is granted.


REMAND

The Board finds that adjudication of the merits of the 
reopened back disability claim must be deferred pending 
further development.

The record discloses that the veteran denied experiencing 
recurrent back pain on his February 1973 entrance 
examination, and clinical evaluation of the spine was normal. 

Service medical records show that in January 1974, the 
veteran presented with complaints of back pain and stiffness 
due to an old injury.  The veteran provided a history of 
severe back pain and spasms following heavy lifting and 
reported that he had never been hospitalized for the 
condition, had not taken medication, or had not undergone 
physical therapy.  Examination revealed good range of motion 
of the back.  There was no tenderness, straight leg raising 
was negative, and the veteran could heel and toe walk.  X-
rays of the back revealed a possible scoliosis; however, no 
deformities were identified.  The impression was history of 
back pain.

Post-service medical records, including an x-ray report dated 
in November 1976 showed a developmental anomaly of the lumbar 
spine with associated s-shaped scoliosis of the thoracic 
lumbar spine.  

The veteran was afforded a VA spine examination in July 2006.  
The veteran was diagnosed with degenerative joint disease of 
the lumbar spine, L5-S1 degenerative changes, scoliosis of 
the lumbar spine, developmental L5 anomaly, and dextro-
scoliosis of the thoracic spine.

The Board notes that the RO denied service connection for 
scoliosis on the basis that the veteran's back problem 
(developmental anomaly of lower lumbar spine fusion L-4 and 
L-5 by x-ray) was considered a congenital or developmental 
defect and that one episode of back pain and spasm suffered 
in service did not result in permanent aggravation of his 
congenital disorder.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service. Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In addition, because the veteran's scoliosis is considered 
"congenital" or "a defect," and not a disease or 
disability, service connection for the underlying defect is 
not allowable by law.  See 38 C.F.R. § 3.303(c), 4.9 (2006).  
The only possible exception to the rule on developmental 
defects is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  

Although the veteran underwent a spine examination in July 
2006, pertinent questions were not requested, thus, the Board 
finds that it has no alternative but to remand this issue for 
an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1.    The claims folder should be 
returned to the VA examiner who conducted 
the spine examination in July 2006.  If 
the examiner is unavailable, or unable to 
provide an updated opinion, then a new 
examiner must be asked for the required 
opinion. The veteran's claims folder and 
a copy of this remand must be provided to 
the examiner.  The examiner should be 
requested to provide an addendum opinion 
on the following:

(a) The examiner should state whether the 
veteran's current back conditions, 
developmental L5 anomaly and dextro-
scoliosis of the thoracic spine, are 
acquired or congenital conditions.

(b) If a congenital condition exists, the 
examiner should state whether it is a 
disease or defect.  VA's Office of 
General Counsel has distinguished between 
hereditary diseases and defects, 
emphasizing that the former is capable of 
improvement or deterioration while the 
latter is static.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A "defect" is 
defined as an imperfection or structural 
abnormality, while a "disease" is any 
interruption of the normal structure or 
function of any part, organ, or system of 
the body that is manifested by a 
characteristic set of symptoms and signs.  
Id.

(c) If a congenital defect is present, 
the examiner should render a medical 
opinion as to whether the evidence shows 
that it was as likely as not subject to a 
superimposed disease or injury during 
military service that resulted in 
disability apart from the congenital or 
developmental defect.

(d) If a congenital disease is present, 
the examiner should render a medical 
opinion as to whether the evidence shows 
it was definitely not aggravated 
(worsened) by the veteran's military 
service. If there was worsening, was this 
due to the natural progress of the 
disease?

All opinions and conclusions must be 
supported by complete rationale.

2. After ensuring that any actions needed 
to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence. If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


